Citation Nr: 1747186	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a vision disability.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to a skin disability.

3.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified before the undersigned at a March 2016 hearing at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a vision disability and bilateral hearing loss, to include as secondary to a skin disability, are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's hemorrhoids have been mild or moderate in severity throughout the appeal period; the hemorrhoids are not shown to have been large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in April 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  

Further, in light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the January 2017 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The hemorrhoid disability has been assigned a 0 percent rating under Diagnostic Code 7336.  Under Diagnostic Code 7336, internal or external hemorrhoids that are mild or moderate are rated 0 percent.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

The Veteran contends that the severity of the hemorrhoid disability warrants a rating in excess of 0 percent.

At a March 2010 VA examination, the Veteran reported anal itching, burning, pain, and swelling.  The Veteran also reported experiencing difficulty passing stool, and diarrhea.  The examiner noted a history of occasional rectal bleeding, and a history of thrombosis, four or more per year.  On examination, the examiner found an internal, reducible, hemorrhoid present measuring 0.5 centimeters.  The examiner also found two hemorrhoidal skin tags present.  The examiner found evidence of excessive redundant tissue.  There was no evidence of prolapse, thrombosis, bleeding, or fissures.

At an April 2017 VA examination, the Veteran reported using over the counter stool softener and Preparation H ointment.  On examination, the examiner found no signs or symptoms of hemorrhoids, including large or thrombotic, irreducible with excessive redundant tissue, persistent bleeding, secondary anemia, fissures or fistula.  The examiner noted that examination of the rectal and anal area was normal, with no abnormalities.  The examiner found that the Veteran did not have hemorrhoids or anemia.  

A review of the record shows that the Veteran reported a history of hemorrhoids to his treatment providers.  However, there is no evidence in the medical records showing the Veteran received regular treatment for hemorrhoids, or indicating that the Veteran had symptoms of hemorrhoids worse than those noted in the VA examination reports of record.  October 2010 VA medical records indicate that the Veteran complained that the hemorrhoids became periodically irritated.  The examiner noted a small, external hemorrhoid.  March 2015 VA medical records indicate the Veteran reported no blood in the stool.

The Board finds that entitlement to an initial compensable rating for hemorrhoids is not warranted.  While the March 2010 VA examiner found evidence of a small internal hemorrhoid, a history of thrombotic hemorrhoids, and excessive redundant tissue, there is no evidence of record indicating that the Veteran has had irreducible hemorrhoids, which is required for a compensable rating.  There is also no evidence of record indicating persistent bleeding with secondary anemia or with fissures.  The April 2017 VA examiner explicitly found that the Veteran did not currently have hemorrhoids.  Therefore, the Board finds that a compensable rating for hemorrhoids is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for hemorrhoids.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 0 percent for hemorrhoids is denied.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

In a January 2017 Board remand, the RO was requested to schedule the Veteran for an examination regarding the claims of entitlement to service connection for a hearing loss disability, and an increased rating for a vision disability.  The evidence of record indicates the Veteran did not undergo either examination.  A July 2017 Report of General Information indicates that the Veteran wanted to reschedule the VA examinations as he did not receive the appointment letter until after the scheduled appointments.  The Veteran stated he would attend the rescheduled VA examinations.

Considering the above, and the Veteran's willingness to appear for the VA examinations, the Board concludes that further action should be undertaken to reschedule the Veteran for the requested examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records of treatment that are not already of record.  

2.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and speech recognition scores using the Maryland CNC test.  The examiner should opine as to whether it is at least as likely not (50 percent or greater probability) that any current hearing loss had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  A rationale for any opinion expressed should be provided.  The examiner should also provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that bilateral hearing loss is proximately due to, or the result of, a service-connected skin disability.  The examiner should also provide an opinion as to it is at least as likely not (50 percent or greater probability) that any current bilateral hearing loss disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected skin disability.  The examiner should discuss what impact, if any, the scaling skin in the ears has on the Veteran's hearing ability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current visual or eye disability.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current visual or eye disability had its clinical onset during service or is related to any in-service disease, event, or injury.  If the Veteran currently has refractive error of the eye, the examiner should indicate if the defect was subjected to a superimposed disease or injury during service which created additional disability and should identify the nature of any additional disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


